DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: claim 12 is depended on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the source processing core and the destination processing core, determine a cache miss count via a Performance Monitor Unit (PMU)”, which is unclear a cache miss count of the source processing core or the destination processing core. Therefore, the claim is indefinite.
No art rejection is provided for this claim. However, KI and other references cited in the IDS 892 are related to cache-aware task scheduling. Thus, implementing the limitation “determine a cache miss count via a PMU” would be possible for the systems taught by KI and others.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Examiner note: Claim 11 includes a conditional limitation “transmitting, by the source processing core, information related to the decision data to the second using an interrupt, if the destination processing core is currently executing a second activity having a lower priority than the first activity”. As such, if the destination processing core is currently executing a second activity having a higher priority than the first activity, then the remaining of the conditional step of the limitation need not be performed, i.e., “transmitting, by the source processing core, information related to the decision data to the second using an interrupt” will not be performed. In light of the above analysis, Examiner assert that the broadest reasonable interpretation of the claim would not include the conditional step. Therefore, such conditional steps do not need to be found in the prior art in order to deny patentability.
Claim 11 recites the limitation “adding, by a source processing core, a first activity stored in a first list to a second list associated with a scheduler of a destination processing core, based on decision data”. The recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind. For example, adding an item from a first list to a second list based on a decision data in the context of claim encompasses a user making a manual remove an item/activity from one list and adding it to another list. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not include any additional element to integrate the abstract idea into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional element. Therefore, the claim is not patentable.
Claims 12-20 are performed only when the conditional limitation met, and as set forth above, the claim would not include the conditional step. Therefore, the claims are not patentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 104995603).

As to claim 11, Zhang teaches a method for cache-aware task scheduling in a multi-processing environment (page 7, 1st and 2nd paragraph) comprising:
adding, by a source processing core, a first activity stored in a first list to a second list associated with a scheduler of a destination processing core, based on decision data (task scheduling method … distributing the first task to the run queue of the target processor core; page 3, 2nd paragraph and task priority; page 8, 1st and 2nd paragraph).

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IK et a. (KR 20090119032 A).

As to claim 11, IK teaches a method for cache-aware task scheduling in a multi-processing environment (abstract) comprising:
adding, by a source processing core (hardware operating system 110; page 5, 7th paragraph), a first activity (job) stored in a first list (suspend queue) to a second list (wait queue) associated with a scheduler (job scheduling) of the destination processing core, based on decision data (Job scheduling requires knowing the priority of each thread … and distributed to various processor cores 120 through job scheduling and semaphore value; pages 6-7).

As to claim 1, IK teaches an apparatus for cache-aware task scheduling in a multi-processing environment comprising:
a cache memory (shared instruction cache 130, shared data cache 140; page 3, paragraph 6th); and
a multi-core processor comprising a source processing core (hardware operating system 110; page 5, 7th paragraph) and at least one destination processing core (multi-processor system 100, a plurality of processor cores; page 3, paragraph 6th),
wherein the source processing core is configured to add a first activity (job) stored in a first list (suspend queue) to a second list (wait queue) associated with a scheduler (job scheduling) of the destination processing core, based on decision data (Job scheduling requires knowing the priority of each thread … and distributed to various processor cores 120 through job scheduling and semaphore value; pages 6-7),
wherein the source processing core is configured to transmit information related to the decision data to the second list (the context manager reads the context for the task selected by the thread manager from the context memory 240 and stores the context in the context buffer 260) using an interrupt (interrupt), if the destination processing core is currently executing a second activity having a lower priority than the first activity (When a priority of a task prepared in the context buffer is higher than a priority of the task; page 6, 5th-7th paragraph),
wherein the destination processing core is configured to access the information in the second list (perform the context exchange; page 6, 7th paragraph and After performing job scheduling, the context of the thread to be resumed is read from the external memory; page 8, 5th paragraph), and
wherein the destination processing core executes the first activity based on the information accessed from the second list (inherent that the processor core now would execute the thread after the thread context is read; page 9).

As to claim 2, IK teaches wherein the source processing core is further configured to:
collect information related to at least one of a task, an event group, signal data, and a queue, wherein the collected information is stored in the first list associated with the cache memory of the source processing core; and (Information for job scheduling … suspend queue; page 8, 1st – 4th paragraph)
analyze the collected information to determine the decision data (page 7, 2nd – 6th paragraph).

As to claim 3, KI teaches wherein the source processing core is further configured to:
check, information related to a state in a third list of the source processing core to determine the state of the first activity (thread descriptor … priority value of the thread; page 8, 2nd paragraph);
add a pointer to the third list, if the state indicates the first activity is ready and has a highest priority (this is a conditional limitation, and does not need to be included in the claim.); and
swap information related to a previous activity stored in the second list, with the information related to the state, wherein a third list of the destination processing core is updated based on the information swapped in the second list and after checking the second list, before scheduling the first activity (The context manager 250 … very quickly; page 6, 7th paragraph and page 9, paragraphs 4th -5th).

As to claim 4, KI teaches wherein the first list and the second list comprise bit lines, wherein each bit line represents a different task (page 6, last paragraph and page 8, 4th paragraph).

As to claim 6, KI teaches wherein the information related to at least one of the task, the event group, the signal data, and the queue is collected from at least one of a pointer, a counter, and a data structure (page 6).

As to claim 7, KI teaches wherein the information and the first activity in at least one of the first list and the second list is directly consumable information and the apparatus uses the information to generate data that can be used by at least one of the source processing core and the destination processing core (thread, jobs, context buffer, hang queue, wait queue, suspend queue, thread descriptor, semaphore descriptor; pages 6-8).

As to claim 8, KI teaches wherein the source processing core is configured to swap the second list, if a contention occurs between the source processing core and another processing core to schedule the first activity (page 12, 2nd and 3rd paragraph which teaches one processor core is selected over another core when there is a contention occurs between them).

As to claim 9, KI teaches wherein the source processing core is configured to set a reserved area in the cache memory corresponding to the first list and enable a bit in the reserved area when the state indicates the first activity is ready (page 8, 1st and 4th paragraph).

As to claim 10, KI teaches wherein the destination processing core is configured to access at least one of the information (perform the context exchange; page 6, 7th paragraph and After performing job scheduling, the context of the thread to be resumed is read from the external memory; page 8, 5th paragraph) and an activity stored in the second list having a highest priority, and clear a bit indicating the activity has the highest priority (the WCNT value of the thread selected by the thread manager is set to 0; page 8, 2nd paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (CN 104995603 A) teaches cache-aware task scheduling in SMP multicore processor system.
Carlsson (EP 2 256 632 B1) teaches a method for scheduling of processing jobs in a system having a plurality of processing units.
Ozgur et al. (US 2007/0143759 A1) teaches a method for scheduling and partition tasks via architecture-aware feedback information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
June 15, 2022